IN THE SUPREME COURT OF THE STATE OF NEVADA


                  YAROVI MIGUEL MANZO-LANES,                              No, 69764
                                    Appellant,
                                vs.
                  THE STATE OF NEVADA,                                            FILED
                                    Respondent.
                                                                                  MAR 0 4 2016
                                                                                 TRACE K LINDEMAN
                                                                              CLERK2f SUPREME COURT
                                                                             BY   •,•
                                                                                  DEPUTY CLERK
                                       ORDER DISMISSING APPEAL

                              This appeal was initiated by the filing of a pro se appeal.
                  Eighth Judicial District Court, Clark County; Joseph T. Bonaventure,
                  Judge.
                              On February 8, 2016, appellant filed a notice of appeal. No
                  appealable order was designated in the notice of appeal. Because
                  appellant failed to designate an appealable order, we
                              ORDER this appeal DISMISSED.




                                          Douglas


                                            , J.




                  cc: Hon, Jessie Elizabeth Walsh, District Judge
                       Hon. Joseph T. Bonaventure, Senior Judge
                       Clark County Public Defender
                       Attorney General/Carson City
                       Clark County District Attorney
                       Eighth District Court Clerk
SUPREME COURT
      OF
    NEVADA

(0) 1947A egagP
                                                                                      U. -0 70‘12-